DETAILED ACTION

This Office Action is in response to Applicant's response to application filed on 13 December 2019. Currently, claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/29/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Eligible Subject Matter

Applicant’s claims are eligible subject matter because the abstract idea is necessarily rooted in technology.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0137579 A1) (hereinafter Park) in view of Noboa et al. (US 2012/0259583 A1) (hereinafter Noboa).

Claims 1 and 14:
Park, as shown, discloses the following limitations of claims 1 and 14:
A horticultural platform (and corresponding method), comprising: a first communications interface configured to: receive raw input data from a plurality of input devices (see para [0060]-[0067] and Fig 1, showing receiving sensor data (raw data) at the server 30); and 
transmit output data to a plurality of output devices (Fig 1, showing server 30 outputting data to mobile apparatus (20) and apparatus (40)); 
a second communications interface configured to: receive application input from one or more applications via one or more application programming interfaces (APIs) (see para [0074], "A production efficiency optimization portion 43 may receive information regarding whether a disease occurs, the probability of disease occurrence, whether a malfunction occurs, the reference model, and the amount of supply resources as input data for optimizing production efficiency of a greenhouse through an interface (IF) application protocol interface (API), and the input data may be input as data for analysis through preprocessing and information combining for analysis. Here, the preprocessing and the information combining may be processes in which a form in which the input data is changed or the respective pieces of input data are combined for analysis."); and 
transmit application output to the one or more applications via the one or more APIs (see para [0077], "An analysis result visualization portion 44 may provide a result of production efficiency estimation, a control value of each required component according to the production efficiency estimation, or a result corresponding to a control point in an ordered period to the farm cloud server, the mobile apparatus, the facility greenhouse, and the like through a cloud interface (cloud IF API)."); and 
one or more processors configured to: process the raw input data into standardized input data (see para [0054], "The input information may be converted into analysis data through preprocessing process, and an analysis model may be built through training. An estimation analysis corresponding to a control point in each ordered period may be performed on the basis of the built analysis model, and a result of the performance of the estimation analysis and a result corresponding to the control point in the ordered period may be provided to a farm cloud server for a farm or operator and visualized."); and 
generate the output data and the application output based on at least one of the standardized input data and the application input, wherein: the application output comprises data regarding growth of one or more plants in an indoor horticultural environment (see para [0054]-[0057], showing farm production efficiency is generated from the converted input data and see abstract showing " The method includes collecting growth information of each farm, acquiring at least one supply resource variable by comparing the collected growth information with a preset reference model, training influence of the at least one supply resource variable on production efficiency, and building an analysis model which shows production efficiency according to the at least one supply resource variable as a result of the training. Accordingly, production efficiency can be optimized by reflecting local characteristics of each farm on the reference model." and see para [0050], "environmental information of a greenhouse may be collected by sensors installed in the greenhouse and transmitted through a cloud to analyze production efficiency, growth information (the number of leaves, a length of a leaf, a diameter of a stem, and the like) of a crop (for example, a strawberry) may be transmitted to an apparatus for optimizing crop production efficiency by a mobile terminal via a farming daily log of a farm, and a result of disease photo analysis may be transmitted to the apparatus for optimizing the crop production efficiency as disease information. The information collected through the above-described method may be stored in a big data cluster configured to store large amounts and various pieces of information in a distributed manner." where a greenhouse is considered indoor horticultural environment); and 
the output data comprises control commands for controlling at least one of the plurality of output devices to affect growth of the one or more plants in the indoor horticultural environment (see para [0028], "transmitting a recommendation or warning message to each of the farms on the basis of a result of the estimation." and see para [0063], "the facility greenhouse 10 may control light, temperature, humidity, and the like according to a preset reference model. Here, the reference model may be renewed by the apparatus 40 for optimizing crop production efficiency, and the renewed model may be applied to the system as a reference model.").
Although Park shows standardization of data would have been obvious based on para [0054], it is not explicit. In analogous art, Noboa discloses the following limitations:
process the raw input data into standardized input data (Fig. 8, showing using historical data to create a baseline model where the baseline model can be considered equivalent to standardized data used as input data)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Noboa with Park because utilizing standardized data enables more effective fault detection and optimization of building perfromance based on such standardized inputs (see Noboa, para [0033]).                             
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for diagnostics in a building management system as taught by Noboa in the method for optimizing crop production efficiency as taught by Park, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2 and 15:
Park does not specifically disclose wherein each input device provides the raw input data in a format specific to the input device.  In analogous art, Noboa discloses the following limitations:
wherein each input device provides the raw input data in a format specific to the input device (see para [0049], "Commands for relatively direct consumption by building subsystems 128 can be passed through service bus adapter 322 to service bus 302 and to a subsystem adapter 314 for providing to a building subsystem in a format particular to the building subsystem.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for diagnostics in a building management system as taught by Noboa in the method for optimizing crop production efficiency as taught by Park, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 3-4, 16:
Park does not specifically disclose wherein processing the raw input data into standardized input data comprises: classifying the raw input data into a plurality of input types.  In analogous art, Noboa discloses the following limitations:
wherein processing the raw input data into standardized input data comprises: classifying the raw input data into a plurality of input types (see para [0062], " The user interface or report wherein processing the raw input data into standardized input data comprises: classifying the raw input data into a plurality of input types (see para [0062], " The user interface or report (or underlying data engine) may be configured to aggregate and categorize faults by building, building type, equipment type, fault type, times of occurrence, frequency of occurrence, severity, and the like."); and standardizing, for each input type, the raw input data classified as that input type (see par [0062], showing modeling and visualizing of the categorized type data )	
wherein the plurality of input types includes at least one of temporal data, results of data analytics, blockchain data, structured/relational data, and unstructured data (see para [0062], showing temporal data by showing time series data, times of occurrence, frequency of occurrence).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for diagnostics in a building management system as taught by Noboa in the method for optimizing crop production efficiency as taught by Park, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 5-6, 17-18:
Park does not specifically disclose wherein: the application input comprises a request for the application output and/or output data.  In analogous art, Noboa discloses the following limitations:
wherein: the application input comprises a request for the application output and/or output data (see para [0049], "Commands for other applications to process may include commands for a user interface application to request feedback from a user, a command to generate a work order via a computerized maintenance management system (CMMS) application, a command to generate a change in an ERP application, or other application level commands."); and the one or more processors are further configured to: select one or more of the plurality of input types based on the request (see para [0050], "More abstract cross-subsystem commands may be passed to a semantic mediator 316 which performs the task of translating those actions to the specific commands required by the various building subsystems 128. For example, a policy might contain an abstract action to "set lighting zone X to maximum light." The semantic mediator 316 may translate this action to a first command such as "set level to 100% for lighting object O in controller C" and a second command of "set lights to on in controller Z, zone_id_no 3141593." In this example both lighting object O in controller C and zone_id_no 3141593 in controller Z may affect lighting in zone X. Controller C may be a dimming controller for accent lighting while controller Z may be a non-dimming controller for the primary lighting in the room. The semantic mediator 316 is configured to determine the controllers that relate to zone X using ontology database 320. Ontology database 320 stores a representation or representations of relationships (the ontology) between building spaces and subsystem elements and subsystems elements and concepts of the integrated building supersystem. Using the ontology stored in ontology database 320, the semantic mediator can also determine that controller C is dimming and requires a numerical percentage parameter while controller Z is not dimming and requires only an on or off command. Configuration tool 162 can allow a user to build the ontology of ontology database 320 by establishing relationships between subsystems, building spaces, input/output points, or other concepts/objects of the building subsystems and the building space."); and 
generate the application output and/or output data based on the standardized input data of the selected input types (see para [0062], "Monitoring and reporting applications 120 can then access the data or be pushed the data so that real time "system health" dashboards can be viewed and navigated by a user (e.g., a building engineer). For example, monitoring and reporting applications 120 may include a web-based monitoring application that includes several graphical user interface (GUI) elements (e.g., widgets, dashboard controls, windows, etc.) for displaying key performance indicators (KPI) or other information to users of a GUI using FDD layer 114 information or analyses. In addition, the GUI elements may summarize relative energy use and intensity across different buildings (real or modeled), different campuses, or the like. Other GUI elements or reports may be generated and shown based on available data that allow facility managers to assess performance across a group of buildings from one screen. The user interface or report (or underlying data engine) may be configured to aggregate and categorize faults by building, building type, equipment type, fault type, times of occurrence, frequency of occurrence, severity, and the like. The GUI elements may include charts or histograms that allow the user to visually analyze the magnitude of occurrence of specific faults or equipment for a building, time frame, or other grouping. A "time series" pane of the GUI may allow users to diagnose a fault remotely by analyzing and comparing interval time-series data, trends, and patterns for various input/output points tracked/logged by the FDD layer 114. The FDD layer 114 may include one or more GUI servers or services 422 (e.g., a web service) to support such applications.")
wherein each output device receives data in a format specific to the output device (see para [0070], "If the utility does not use a standard protocol (e.g., the OpenADR protocol), the DR layer 112, the enterprise integration layer 108, or the building subsystem integration layer 118 may be configured to translate the utility's protocol into a format for use by the utility.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for diagnostics in a building management system as taught by Noboa in the method for optimizing crop production efficiency as taught by Park, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 7:
Further, Park discloses the following limitations:
wherein the plurality of input devices comprises at least one of a sensor, a lighting fixture, a third-party data service, and an environmental control system (Fig 1, showing temperature, humidity and light sensors providing input data)

	Claims 8 and 19:
	Further, Park discloses the following limitations:
wherein the application input comprises input from at least one of a user and a third party application (see para [0064]-[0065], " the mobile apparatus 20 may receive a farming daily log from a user, and growth information of a crop grown in the facility greenhouse and images of a crop afflicted with a disease may be written in the farming daily log. That is, here, the mobile apparatus may receive growth information, such as an amount of fertilizer provided by the user for crop growth, a unit price of the fertilizer, a grown size, and an amount of harvested fruit, and disease information including images of a crop afflicted with a disease." and see para [0068], "the malfunction information of the sensor or the controller may be collected by a user inputting the malfunction information to the mobile apparatus 20, or by the facility greenhouse 10 receiving a malfunction signal from the controller installed in the facility greenhouse 10.")

	Claim 9:
	Further, Park discloses the following limitations:
wherein the plurality of output devices comprises at least one of an actuator, a sensor, a lighting fixture, a computing device, a third-party data service, and an environmental control system (see para [0063], "the facility greenhouse 10 may control light, temperature, humidity, and the like according to a preset reference model. Here, the reference model may be renewed by the apparatus 40 for optimizing crop production efficiency, and the renewed model may be applied to the system as a reference model.")

	Claims 10 and 20:
Park does not specifically disclose determining correlations between the standardized input data.  In analogous art, Noboa discloses the following limitations:
wherein: the one or more processors are further configured to determine correlations between the standardized input data (see para [0122], "Process 620 is also shown to include checking the history of performance values for autocorrelation (step 624). In general, autocorrelation measures how closely a newer set of performance values follows the pattern of previous performance values."); and the application output and the output data are generated based on the determined correlations (Fig 9, showing presentation/output of correlated data)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for diagnostics in a building management system as taught by Noboa in the method for optimizing crop production efficiency as taught by Park, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 11:
	Further, Park discloses the following limitations:
a memory configured to store the raw input data, the application input, the standardized input data, the determined correlations, the application output, and the output data (see para [0072]-[0073] and Fig 2, showing database to store input data)

	Claim 12:
	Further, Park discloses the following limitations:
wherein the raw input data comprises at least one of sensor data, user input, environmental data of the indoor horticultural environment, lighting data, plant growth data, and data collected by third parties (Fig 1, showing sensor data from lighting and humidity and temperature sensors)

	Claim 13:
	Further, Park discloses the following limitations:
wherein the output data comprises at least one of operational parameters for at least one of the plurality of output devices, plant lighting recipes, plant growth recipes, pest control programs, disinfection procedures, and yield prediction (see para [0016], "the method may further include estimating production efficiency according to the growth information of each of the farms by using the analysis model, and transmitting a recommendation or warning message to each of the farms on the basis of a result of the estimation.")



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

CN 205750456 U
US 20130139277 A1
Lakhiar et al. "Monitoring and control systems in agriculture using intelligent sensor techniques: a review of the aeroponic system"

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624